976 F.2d 729
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Milton C. WILLIAMS, Plaintiff-Appellant,v.Clarence L. JACKSON, Jr., Chairman;  Edward W. Murray,Director;  David A. Garraghty, Warden;  BrendaJohnson, Counselor,  Defendants-Appellees.
No. 92-6735.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  September 24, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-91-578-R)
Milton C. Williams, Appellant Pro Se.
Reneen Evat Hewlett, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Milton C. Williams appeals from the magistrate judge's order denying relief under 42 U.S.C. § 1983 (1988).*  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Williams v. Jackson, No. CA-91-578-R (E.D. Va.  June 16, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Both parties consented to the authority of the magistrate judge pursuant to 28 U.S.C. § 636(c) (1988)